Citation Nr: 1014813	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-29 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred January 16, 2007, at St. Mary's Regional 
Medical Center.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1947 to 
December 1949, and from August 1950 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Oklahoma 
City, Oklahoma. 

The Board notes that in August 2008, the VAMC closed the case 
due to an improper notice of disagreement (NOD) as the 
Veteran's daughter signed the NOD.  In September 2008, the 
Veteran's daughter submitted a power of attorney (POA) 
indicating that she was named the Veteran's POA in April 
2008, prior to signing the NOD.  The VAMC proceeded to issue 
a statement of the case (SOC) in September 2008 as if the NOD 
had in fact been accepted.  The Board is bound by the rule 
set forth in Marsh v. Nicholson, 19 Vet. App. 381 (2005) (the 
presumption of regularity attaches to the issuance of an SOC 
addressing the underlying merits of the claim, which the 
Secretary presumably would have done only if the NOD was 
timely filed).  Accordingly, the Board considers the NOD to 
be proper and timely filed, and will adjudicate the merits of 
the claim.


FINDINGS OF FACT

1.  The Veteran received medical care from St. Mary's 
Regional Medical Center in Enid, Oklahoma on January 16, 
2007.

2.  The services in question were not provided as a result of 
a medical emergency of such nature that delay would have 
been, or that a prudent layperson reasonably expected would 
have been, hazardous to life or health.

3. The Veteran has a total disability, permanent in nature, 
resulting from his multiple service-connected disabilities.

4.  The evidence does not reveal that VA approved a request 
for prior adjudication for the medical care in question, nor 
was such a request made within 72 hours after admission to 
St. Mary's Regional Medical Center.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses incurred 
at St. Mary's Regional Medical Center on January 16, 2007, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2008, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the AOJ's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The AOJ also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
relevant medical records and obtained a competent medical 
opinion regarding the nature of the Veteran's treatment at 
St. Mary's Regional Medical Center on January 16, 2007.  VA 
has no duty to inform or assist that was unmet.

Law 

In order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions; there must be a showing that:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability. . .; (4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in 
§17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and
(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 C.F.R. § 17.120.  If any one of the three foregoing 
requirements, labeled (a), (b), and (c), is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997).  In 
other words, all three of the foregoing requirements must be 
met in order for there to be payment or reimbursement of 
medical expenses incurred at a non-VA facility.

Analysis

The Veteran is service connected for many service-related 
disabilities:  prostate cancer; right lower leg venous 
insufficiency; recurrent low back pain with degenerative 
changes; residuals, right femur fracture with leg shortening; 
residual, head injury with aniscocria and sluggish reaction 
to light and accommodation; degenerative joint disease, right 
knee; and impotence.  VA has determined that the Veteran is 
permanently and totally disabled as a result of his service-
connected disabilities.  He was assigned a total schedular 
rating effective before his treatment in January 2007.

The record shows that the Veteran presented at the emergency 
room (ER) at St. Mary's Regional Medical Center in Enid, 
Oklahoma on January 16, 2007, complaining of pain in the 
right hip.  The ER notes indicate that the Veteran reported 
that he fell the previous day.  The triage nursing record 
shows that the Veteran's complaints were deemed non-urgent.  
He was discharged to home in stable condition, with 
instructions to follow-up with VA, take pain medication as 
needed, rest, ice his hip, and return if needed.

A VA medical opinion dated in March 2008 indicates that based 
on a review of all available medical records, the medical 
services provided by St. Mary's Regional Medical Center were 
non-emergent and that VA was off divert.  
A statement from the Veteran's daughter received in April 
2008 indicates that the Oklahoma City VAMC was called after 
the Veteran fell on January 14, 2007, and was told that there 
were no openings that day or the next day, and that if it was 
an emergency, to go to any hospital for care.  The statement 
further indicates that the Veteran's family waited for two 
days before taking him to St. Mary's Regional Medical Center.  
The statement does not reveal that prior authorization for 
reimbursement was obtained.  

Here, the record shows that the Veteran has a total 
disability permanent in nature resulting from service-
connected disability.  The Veteran therefore meets the 
criteria of 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a)(3).  However, the United States Court of Appeals 
for Veterans Claims (Court) has observed that, given the use 
by Congress of the conjunctive "and" in the statute (on which 
the VA regulation is based), "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542, citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  Thus, the Board next 
must determine whether the services in question were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health--criterion (b) above.

Upon review of the relevant evidence, the Board finds that 
they were not.  First, the record of treatment from St. 
Mary's Regional Medical Center gives no indication that the 
treatment given on January 16, 2007, was considered a medical 
emergency.  Rather, the triage notes indicated that the 
Veteran's treatment was deemed non-urgent.  As noted, 
treatment was given for pain in the right hip, and the 
Veteran was discharged to home in stable condition that same 
day.  Discharge instructions indicated to follow-up with VA.  

Moreover, the only competent medical opinion of record is 
that the treatment in question was non-emergent in nature.  
In sum, there is nothing in the record, or even in the 
Veteran's daughter's averments, that the Veteran's January 
16, 2007, treatment at St. Mary's was a medical emergency of 
such nature that delay could have been hazardous to the 
Veteran's life or health.  There is no suggestion that the 
Veteran's symptoms on January 16, 2007, were such that a 
reasonable person would have contemplated an imminent or 
emergent situation.  Based on the foregoing, the Board 
concludes that the Veteran was not treated for a condition of 
such a nature that delay in seeking immediate medical 
attention would have been hazardous to life or health.  As 
noted, the Veteran has not even asserted that his condition 
on January 16, 2007, was such that any delay would have been 
hazardous to his life or health.

The Board does not doubt that the Veteran was in pain, but 
that does not meet the law's definition of medical emergency 
as defined above.  Having determined that the Veteran's 
treatment on January 16, 2007, in the ER at St. Mary's 
Regional Medical Center in Enid, Oklahoma, was not in the 
nature of a medical emergency, the analysis ends without 
having to determine whether or not the third criterion 
regarding the availability VA or other Federal facilities was 
met.  Consequently, the Veteran does not meet the criteria 
necessary for payment or reimbursement for treatment received 
at St. Mary's Regional Medical Center in Enid, Oklahoma on 
January 16, 2007, and payment or reimbursement therefore is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1728.

Alternatively, when entitlement is not shown under 38 
U.S.C.A. § 1728, in order to be entitled to reimbursement of 
the aforementioned medical expenses, the Veteran must meet 
the criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  To be eligible for reimbursement under this 
authority, the Veteran has to satisfy all of the nine 
conditions listed in 38 C.F.R. § 17.1002.

Here, once again, the Veteran does not satisfy at least one 
of the requisite criteria set forth in the relevant 
regulation, 38 C.F.R. § 17.1002, and payment or reimbursement 
cannot be granted.  Specifically, as noted in the previous 
discussion, the Board has found that the condition for which 
the Veteran was treated on January 16, 2007, did not 
constitute a medical emergency such that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  As noted above, there is no indication in the 
record, and no assertion by the Veteran, that he was 
experiencing acute or severe symptoms that suggested that the 
absence of immediate medical attention would result in 
placing his health in serious jeopardy.  Consequently, the 
Veteran does not meet the criteria necessary for payment or 
reimbursement under this provision either.

Because the Veteran does not meet one of the criteria under 
either 38 C.F.R. § 17.120 or § 17.1002, reimbursement for 
unauthorized treatment is prohibited.  The Board need not 
address whether the Veteran meets any of the other criteria, 
as the failure to meet one of them precludes payment.  Id.  
Accordingly, for the reasons stated above, reimbursement or 
payment for the Veteran's medical treatment on January 16, 
2007, at St. Mary's Regional Medical Center in Enid, 
Oklahoma, under the provisions of the applicable laws and 
regulations, must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran is not entitled 
to either payment or reimbursement for the medical services 
provided him in the emergency room of St. Mary's Regional 
Medical Center in Enid, Oklahoma on January 16, 2007, and the 
claim must therefore be denied.


ORDER

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided by St. Mary's Regional Medical 
Center on January 16, 2007, is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


